         Case 1:17-cr-00213-CRC Document 105 Filed 04/03/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                              :
                                                      :
               v.                                     :       Criminal No.: 17-CR-213 (CRC)
                                                      :
MUSTAFA MUHAMMAD MUFTAH                               :
AL-IMAM,                                              :
                                                      :
       Defendant.                                     :

                    JOINT REQUEST TO EXTEND RESPONSE TIME AND
                             AMEND SCHEDULING ORDER


        The United States, by and through its attorney, the United States Attorney for the District

 of Columbia, and Defendant Mustafa Al-Imam, through his counsel, jointly request an extension

 of time from Thursday, April 4, 2019, until Monday, April 8, 2019, in which to file replies on

 the following Motions in Limine:

           ECF No. 78 – United States Motion in Limine to Introduce Phone Records

           ECF No. 79 – Defendant’s Motion for Hearing Regarding Admissibility of Co-
            conspirator Statements

           ECF No. 80 – Defendant’s Motion in Limine to Prohibit Use of Certain Language
            and Evidence at Trial


       Both parties are actively preparing for trial in this matter and have timely complied with

deadlines set in the Court’s November 1, 2018, scheduling order. The press of business in this case

is such that both parties anticipate a need for two additional business days in which to file their

reply briefs on the pending Motions in Limine. There is no hearing date set for these Motions, and

thus the parties do not anticipate that this two-day delay will adversely impact the Court’s schedule.
          Case 1:17-cr-00213-CRC Document 105 Filed 04/03/19 Page 2 of 3



                                                         Respectfully submitted,

                                                         JESSIE K. LIU
                                                         UNITED STATES ATTORNEY
                                                         D.C. Bar Number 472845


By:              /s/                               By:             /s/
      Matthew J. Peed (D.C. Bar No. 503328)              JOHN CUMMINGS
      CLINTON BROOK & PEED                               D.C. Bar No. 986573
      1455 Pennsylvania Ave. N.W., Suite 400             KAREN P. W. SEIFERT
      Washington, DC 20004                               N.Y. Bar No. 4742342
      (202) 621-1828 (tel)                               Assistant United States Attorneys
      (202) 204-6320 (fax)                               National Security Section
                                                         United States Attorney’s Office
      Attorney for Mustafa Al-Imam                       555 4th Street N.W.
                                                         Washington, D.C. 20530
                                                         (202) 252-7271
                                                         John.Cummings@usdoj.gov
                                                         Karen.Seifert@usdoj.gov




                                               2
         Case 1:17-cr-00213-CRC Document 105 Filed 04/03/19 Page 3 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                             :
                                                     :
               v.                                    :       Criminal No.: 17-CR-213 (CRC)
                                                     :
MUSTAFA MUHAMMAD MUFTAH                              :
AL-IMAM,                                             :
                                                     :
       Defendant.                                    :


                                            ORDER

       Before the Court is the parties’ join motion to continue the deadline for replies on Motions

in Limine, original set as April 4, 2019 (see November 1, 2018 scheduling order, ECF No. 46).

Given the parties’ representations, and for good cause shown, it is ORDERED that the deadline

for replies on the parties’ Motions in Limine is continued until April 8, 2019.




DATED:
                                                     CRISTOPHER R. COOPER
                                                     UNITED STATES DISTRICT JUDGE
